DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “achieving the interference fit between the hole of the panel and the tube consists of …”.
There is no support in the specification for the above limitation as the specification does not explicitly disclose that the interference fit can be achieved exclusively by an application of an axial force on the tube until the preformed portion of the tube abuts a periphery of the hole of the panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP H09296993) of which attached corresponding English translation is cited in view of Ohashi et al. (U.S. Patent 5,457,885).
Regarding Claim 1, Morita et al. teach a method of forming an assembly between a panel (Figs. 2 & 3, 3) and a tube (Fig. 2, 4 or Fig. 3, 11), the method comprising:
forming a hole (Figs. 2 & 3, 9) in the panel (Figs. 2 & 3, 3);
preforming a first end (Figs. 2 & 3, lower end of the tube) of the tube to create a preformed portion (Fig. 2, 7 or Fig. 3, 12) of the tube, wherein a diameter of the preformed portion is greater than the diameter of the hole and the outer diameter of the tube (See Fig. 2) ([0019], lines 2-3);
aligning a second end (Figs. 2 & 3, upper end of the tube) of the tube with the hole (Fig. 2, 9) of the panel (Figs. 2 & 3, 3), the second end (Figs. 2 & 3, upper end of the tube) of the tube being opposite to the first end (Figs. 2 & 3, lower end of the tube) thereof ([0019], lines 4-5: insertion of tube (4) would require alignment of upper end of the tube with the hole (9)); and
achieving a fit between the hole (Figs. 2 & 3, 9) of the panel and the tube (Fig. 2, 4 or Fig. 3, 11), wherein achieving the fit between the hole of the panel and the tube (Fig. 2, 4 or Fig. 3, 11) consists of inserting the tube (Fig. 2, 4 or Fig. 3, 11) into the hole (Figs. 2 & 3, 9) by application of an axial force on the tube until the preformed portion of the tube abuts a periphery of the hole (Figs. 2 & 3, 9) of the panel, thereby concealing the hole of the panel ([0019], lines 4-7).
Morita does not explicitly teach a diameter of the hole is smaller than an outer diameter of the tube and achieving an interference fit between the hole of the panel and the tube, wherein achieving the interference fit between the hole of the panel and the tube consists of inserting the tube into the hole by application of an axial force on the tube.
Ohashi teaches a diameter of the hole (Fig. 5, 107) is smaller than an outer diameter of the tube (Fig. 5, 101) and achieving an interference fit between the hole of the panel and the tube, wherein achieving the interference fit between the hole of the panel and the tube consists of inserting the tube into the hole by application of an axial force on the tube (Col. 5, lines 61-64: “press fitted” suggest that the hole size is smaller than the size of the tube resulting in an interference fit between the hole and the tube after the tube has been inserted into the hole.) (As taught by Ohashi, the interference fit between the hole of the panel and the tube is achieved exclusively by inserting the tube into the hole with an axial force.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collared hole of Ohashi in the panel of Morita whose size is slightly smaller than the size of the tube to create an interference fit as taught by Ohashi, so as to temporarily keep the tube and the panel together and ensure a close contact between the tube and the panel necessary prior to and during brazing.
Regarding Claim 5, Morita/Ohashi teach the method of claim 1 further comprising:
preforming the first end (Morita Fig. 3, lower end of the tube) of the tube (Morita Fig. 3, 11) to generate a flare (Morita Fig. 3, 12) (Morita [0024]).
Regarding Claim 6, Morita/Ohashi teach the method of claim 1 further comprising:
preforming the first end (Morita Fig. 2, lower end of the tube) of the tube (Morita Fig. 2, 4) to generate a flange (Morita Fig. 2, 7) (Morita [0019], lines 2-3).
Regarding Claims 13 & 14, Morita/Ohashi teach the method of claim 1, but, do not explicitly teach wherein the axial force is in a range of about 6 pound-force per inch to about 12 pound-force per inch or 9 pound-force per inch.  However, Ohashi teaches a direct relationship between the press fitting or axial force of the tube into the hole and how firmly the tube and the panel are held together (Col. 3, lines 59-Col. 4, line 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the tube and the hole in the panel such that a certain desired axial force including about 6 pound-force per inch to about 12 pound-force per inch or 9 pound-force per inch can be achieved during the assembly process in order to provide a sufficient connection force between the tube and the panel.   

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP H09296993) of which attached corresponding English translation is cited in view of Ohashi et al. (U.S. Patent 5,457,885), as applied to Claim 1, and further in view of Calleson (U.S. Patent No. 4,744,505).
Regarding Claim 2, Morita/Ohashi teach the method of claim 1, however, they do not explicitly teach further comprising:
punching the hole in the panel by a punching tool.
Calleson teaches punching the hole in the panel (Col. 1, lines 48-52, Col. 3, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to punch a hole in the panel using a punching tool as a part of the process to form the collared opening (107) of Ohashi as taught by Calleson since a punching operation is a relatively inexpensive, simple and fast means for forming collared openings.
Regarding Claim 3, Morita/Ohashi/Calleson teach the method of claim 2 further comprising:
forming a shoulder (Ohashi Fig. 5, collar around the opening (107)) extending from the periphery of the hole (Ohashi Fig. 5, 107) of the panel (Morita Fig. 2, 3) (Calleson Col. 3, lines 7-12).
Regarding Claim 4, Morita/Ohashi/Calleson teach the method of claim 3 further comprising:
achieving the interference fit between the tube (Morita Fig. 2, 9) and the shoulder (Ohashi Fig. 5, collar around the opening (107)) in the panel (Morita Fig. 2, 3) (Ohashi Col. 5, lines 61-64: press fitting the tube of Morita into the collared hole of Ohashi would result in an interference fit between the collar of the hole and the tube.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP H09296993) of which attached corresponding English translation is cited in view of Ohashi et al. (U.S. Patent 5,457,885), as applied to Claim 1, and further in view of Sasaki (U.S. Patent No. 5,562,153).
Regarding Claim 7, Morita/Ohashi teach the method of claim 1 further comprising:
Brazing a lip of a shoulder (Ohashi Fig. 5, collar around the opening (107)) formed in the panel (Morita Fig. 2, 3) with a flare or a flange preformed at the first end (Morita Fig. 2, lower end of the tube) of the tube (Morita Fig. 3, 11) (Morita [0020]: brazing) (Ohashi Col. 7, 23-Col. 8, 25: brazing).
Although Morita and Ohashi do not explicitly teach sealing a lip of a shoulder formed in the panel with a flare or a flange performed at the first end of the tube, it is well known in the art that brazing the joint between the tube and the hole in the header would seal the joint which is the reason for Morita and Ohashi to use this particular joining technique, otherwise, the heat exchanger would not perform properly, however, in order to reinforce the teaching, examiner has introduced a new reference as follows.
Sasaki teaches sealing the joint between the holes and the tubes by brazing. (Col. 2, lines 21-22) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the brazing technique to seal the joint between the tube and the hole as taught by Sasaki in order to prevent any leak in the heat exchanger of Morita/Ohashi.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP H09296993) of which attached corresponding English translation is cited in view of Ohashi et al. (U.S. Patent 5,457,885), as applied to Claim 1, and further in view of MacCracken (4,616,390).
Regarding Claim 8, Morita/Ohashi the method of claim 1, but, do not explicitly teach wherein the diameter of the hole is 0.244 inch. 
MacCracken teaches the diameter of the hole (Fig. 1, 18) is slightly smaller than the outer diameter of the tube (Fig. 1, 20) (Col. 6, lines 26-36) and the outer diameter of the tube can be 0.25 inch or 0.28125 inch (Col. 5, lines 55-58). 
Based on this teaching, it would have been obvious to one of ordinary skill in the art to form the collared hole of Ohashi (107) in the panel (3) of Morita with a certain desired diameter including 0.244 inch which would provide an interference fit to a tube having the outer diameter that is slightly larger (e.g. 0.25 inch or 0.28125 inch) without requiring too much axial force to insert the tube to the hole.
Regarding Claim 9, Morita/Ohashi teach the method of claim 1, but, do not explicitly teach wherein the outer diameter of the tube is 0.25 inch.
MacCracken teaches the outer diameter of the tube is 0.25 inch (Col. 5, line 57: ¼th of an inch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the tube of Morita with a certain desired outer diameter including 0.25 inch as taught by MacCracken, in order to manufacture a heat exchanger that is efficient and easy to manufacture.
  Regarding Claim 10, Morita/Ohashi teach the method of claim 1, but, do not explicitly teach wherein a difference between the outer diameter of the tube and the diameter of the hole is in a range of about 0.02 inch to about 0.04 inch.
MacCraken teaches a difference between the outer diameter of the tube and the diameter of the hole is 1/64th of an inch (Col. 6, lines 32-36).
Based on this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer diameter of the tube slightly larger than the diameter of the hole including 0.2 inch to about 0.04 inch, in order to provide a sufficient amount of pressure between the two parts without requiring too much force to insert the tube into the hole.
Regarding Claims 11 & 12, Morita/Ohashi teach the method of claim 1, but, do not explicitly teach wherein a difference between the outer diameter of the tube and the diameter of the hole is in a range of about 0.004 inch to about 0.01 inch or 0.006 inch.
MacCraken teaches a difference between the outer diameter of the tube and the diameter of the hole is 1.6% of the outer diameter of the tube which would be equivalent to 0.004 inch for a tube having a diameter of 0.25 inch (Col. 6, lines 32-36).
Based on this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer diameter of the tube slightly larger than the diameter of the hole including a range of about 0.004 inch to about 0.01 inch or 0.006 inch in order to provide a sufficient amount of pressure between the two parts without requiring too much force to insert the tube into the hole.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP H09296993) of which attached corresponding English translation is cited in view of Ohashi et al. (U.S. Patent 5,457,885), as applied to Claim 1, and further in view of Aoki et al. (U.S. Patent Publication No. 2019/0003739).
Regarding Claim 15, Morita/Ohashi teach the method of claim 1, however, they do not explicitly teach wherein the tube is made of stainless steel.
Aoki teaches the tube (Fig. 10, 2) is made of stainless steel ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tube of Morita with stainless steel as taught by Aoki since stainless steel is a corrosion resistant metal as suggested in Aoki [0048].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP H09296993) of which attached corresponding English translation is cited in view of Aoki et al. (U.S. Patent Publication No. 2019/0003739), MacCracken (4,616,390) and Ohashi et al. (U.S. Patent 5,457,885).
Regarding Claim 16, Morita et al. teach a method of forming an assembly between a panel (Figs. 2 & 3, 3) and a tube (Fig. 2, 4 or Fig. 3, 11), the method comprising:
forming a hole (Figs. 2 & 3, 9) in the panel (Figs. 2 & 3, 3);
preforming a first end (Figs. 2 & 3, lower end of the tube) of the tube to create a preformed portion (Fig. 2, 7 or Fig. 3, 12) of the tube, wherein a diameter of the preformed portion is greater than the diameter of the hole and the outer diameter of the tube (See Fig. 2) ([0019], lines 2-3);
aligning a second end (Figs. 2 & 3, upper end of the tube) of the tube with the hole (Fig. 2, 9) of the panel (Figs. 2 & 3, 3), the second end (Figs. 2 & 3, upper end of the tube) of the tube being opposite to the first end (Figs. 2 & 3, lower end of the tube) thereof ([0019], lines 4-5: insertion of tube (4) would require alignment of upper end of the tube with the hole (9)); and
creating a fit between the hole (Figs. 2 & 3, 9) of the panel and the tube (Fig. 2, 4 or Fig. 3, 11), without the use of a mandrel, by inserting the tube (Fig. 2, 4 or Fig. 3, 11) into the hole (Figs. 2 & 3, 9) by application of an axial force on the tube until the preformed portion of the tube abuts a periphery of the hole (Figs. 2 & 3, 9) of the panel ([0019], lines 4-7).
Morita does not explicitly teach a stainless steel tube, a diameter of the hole is smaller than an outer diameter of the tube, a difference between the outer diameter of the tube and the diameter of the hole is from 0.004 inch to 0.01 inch and insertion of the tube into the hole by application of an axial force from 6 pound-force per inch to 12 pound-force per inch on the tube until the preformed portion of the tube abuts a periphery of the hole of the panel.
Aoki teaches the tube (Fig. 10, 2) is made of stainless steel ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tube of Morita with stainless steel as taught by Aoki since stainless steel is a corrosion resistant and light metal as suggested in Aoki [0048].
MacCracken teaches the diameter of the hole (Fig. 1, 18) is slightly smaller than the outer diameter of the tube (Fig. 1, 20) (Col. 6, lines 26-36) and a difference between the outer diameter of the tube and the diameter of the hole is 1/64th of an inch (Col. 6, lines 32-36). 
Based on this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer diameter of the tube slightly larger (including 0.004 inch to 0.01 inch) than the diameter of the hole in order to provide a sufficient amount of pressure between the two parts without requiring too much force to insert the tube into the hole.
Ohashi teaches a direct relationship between the press fitting or axial force of the tube into the hole and how firmly the tube and the panel are held together (Col. 3, lines 59-Col. 4, line 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the tube and the hole in the panel such that a certain desired axial force including about 6 pound-force per inch to about 12 pound-force per inch or 9 pound-force per inch can be achieved during the assembly process in order to provide a sufficient connection force between the tube and the panel.   

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 5/27/2022 have been fully considered but they are not persuasive. On page 6 of the applicant’s argument, the applicant argues that the prior art in the last office action fail to teach or suggest “wherein achieving the interference fit between the hole of the panel and the tube consists of inserting the tube into the hole by application of an axial force on the tube until the preformed portion of the tube abuts a periphery of the hole of the panel, thereby concealing the hole of the panel”.  First, examiner would like to point out that this limitation has been rejected under 35 U.S.C. 102(a) since the specification fails to support the limitation, particularly, “wherein achieving the interference fit … consists of …”  The term “consists of” exclusively limits the means to achieve the interference fit to “inserting the tube into the hole …”, which is not supported by the specification.
Secondly, as indicated in the above 35 U.S.C. 103 rejection, Morita teaches the limitation “achieving the fit between the hole (9) of the panel (3) and the tube (11) consists of inserting the tube (11) into the hole (9) by application of an axial force on the tube until the preformed portion of the tube abuts a periphery of the hole of the panel, thereby concealing the hole of the panel. ([0019]: an insertion of the tube (4) into the hole (9) forms a fit between the hole and the tube and inserting the tube (4) inherently requires an axial force on the tube.  When the flange (7) is locked to the surface (36) of the wall (3a) according to [0019], the periphery of the hole (9) would be concealed by the flange (7).)  Furthermore, Ohashi teaches a press fit (or an interference fit) between the tube (101) and the hole (107).  Therefore, a combination of Morita and Ohashi teach the entirety of the aforementioned limitation in question.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        6/16/2022